Citation Nr: 0214928	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for reactive hypoglycemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who retired in July 1997 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which, in pertinent part, denied service connection for 
reactive hypoglycemia..


FINDINGS OF FACT

1.  Reactive hypoglycemia was initially manifested during 
service.

2.  The veteran continues to experience symptoms related to 
reactive hypoglycemia; the hypoglycemia has been symptomatic 
since service.


CONCLUSION OF LAW

Service connection for hypoglycemia is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue in this case in 
January 2000.  The case has now been reviewed under the VCAA.  
The veteran was advised of this in a June 2002 supplemental 
statement of the case (SSOC).  After reviewing the claims 
folder, the Board finds that there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  The claim has been considered on 
the merits.  In the January 2000 RO decision, in a statement 
of the case issued in July 2000, and in the SSOC issued in 
June 2002, the veteran was given notice of the information 
and medical evidence necessary to substantiate the claim of 
service connection for reactive hypoglycemia, and of what was 
of record.  

The RO has obtained the veteran's service medical records, 
all identified medical records from his private medical care 
providers, and he ahs been accorded a VA examination.  There 
is no indication that there is any relevant evidence 
outstanding.  Especially in light of the determination below, 
the veteran is not prejudiced by the Board's review of the 
case based on the current record. 

Background

Service medical records include an October 1976 report of 
medical examination on the veteran's enlistment into active 
duty, which is negative for history or clinical finding of 
any medical disorder related to hypoglycemia.  An outpatient 
clinical record dated in November 1989 shows a diagnosis of 
hypoglycemia by history, and indicates that the veteran had a 
history of reactive hypoglycemia dating back to 1982, that 
was "well controlled on diet."  An in-service examination 
in November 1989 showed that the veteran was "stable on 
present dietary regimen and has had no syncopal episodes 
since dietary regimen."  However, the examiner further noted 
the veteran was not physically qualified for drill instructor 
duty because such duty would likely interfere with dietary 
compliance.  On a November 1996 report of medical history on 
his separation from service, the veteran informed that he 
experienced dizziness and/or fainting spells.  The service 
examiner noted that the veteran had a "[history] of reactive 
hypoglycemia in 1982 - occasional presyncope and light 
headedness - improves with frequent meals . . . ."  

The record reflects that the both the RO and the veteran 
attempted to obtain the MUSC medical records pertaining to 
the veteran.  In a March 2002 letter to the veteran, the 
records department of the MUSC reported that although there 
was account activity showing that he was seen at that 
facility in 1982, the medical records were unobtainable, 
perhaps because some of its medical records were destroyed by 
hurricane Hugo in 1989.  In an April 2002 response to the 
RO's request for records from the MUSC, the records 
department again reported that there were no records 
pertaining to the veteran at that facility.  

In his statement disagreeing with the January 2000 decision, 
the veteran reported that symptoms of hypoglycemia included 
syncope, light headedness, blurred vision, and weakness.  In 
his substantive appeal, the veteran state that he continues 
to have symptoms of reactive hypoglycemia, which require him 
to maintain a strict diet of six small meals daily.  He 
reported that he had been treated for hypoglycemia at the 
Medical University of South Carolina (MUSC), and physicians 
at that facility informed him that he should maintain a diet 
of six small meals daily in order to alleviate the symptoms.  

Postservice medical evidence is essentially limited to VA 
examination in August 1998, during which the veteran 
reiterated that he experienced symptoms related to 
hypoglycemia, and reported that reactive hypoglycemia was 
initially diagnosed during service.  He recalled that 
symptoms of reactive hypoglycemia manifested whenever he 
missed meals, and symptoms included syncopal episodes.  He 
stated that if he did not eat adequately and became involved 
in physical activity, he would experience syncope within one 
hour of beginning the physical activity.  Sometimes the 
symptoms became so bad that he would pass out in the evening.  
The physician reported that the veteran's symptoms seemed to 
be related to food, inasmuch as the veteran would pass out if 
he did not eat.  The veteran acknowledged that he had no 
problems with hypoglycemia if he followed a diet of frequent 
small meals.  The physician reported that the veteran's 
hypoglycemia "could affect him if he did not take frequent 
meals; however, now that he does take frequent small meals he 
is asymptomatic."  

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The critical issue in this case is whether the veteran 
acquired hypoglycemia disability or additional hypoglycemia 
disability during service.  The RO has denied this claim 
based on a finding that the hypoglycemia is congenital or 
developmental in nature (and thus preexisted service).  

In essence, the evidence shows that if the veteran had 
hypoglycemia in service, it was asymptomatic.  The disorder 
became symptomatic, and has remained so since. It is not in 
dispute that he has to maintain a diet of many frequent small 
meals and, at times, limit his activities to keep his 
hypoglycemia under control.  Thus, the evidence shows that 
the hypoglycemia, at the very least, increased in severity 
during service, and that the veteran acquired additional 
hypoglycemia disability in service.  In light of the 
foregoing, service connection for hypoglycemia is warranted.


ORDER

Service connection for reactive hypoglycemia is granted.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

